UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended October 31, 2009 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission file number: 000-52687 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State of other jurisdiction of incorporation or organization) 98-0489669 (IRS Employer Identification Number) 10497 Town and Country Way, Suite 310, Houston, Texas 77024 (Address of principal executive offices) (832) 436-1832 (Registrant's telephone number, including area code) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo As ofDecember 10, 2009, there were 1,622,284 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 TABLE OF CONTENTS PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements ALAMO ENERGY CORP. (FORMERLY, GREEN IRONS HOLDINGS CORPORATION) (A Development Stage Company) Balance Sheets ASSETS October 31, April 30, 2009 2009 (Unaudited) CURRENT ASSETS Cash $ 31 $ 178 TOTAL ASSETS $ 31 $ 178 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) October 31, April 30, 2009 2009 CURRENT LIABILITIES Accounts payable $ 28,292 $ 10,475 Notes payable– related party (Note 2) 29,413 21,513 Total current liabilities 57,705 31,988 TOTAL LIABILITIES 57,705 31,988 STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, $0.001 par value, 100,000,000 shares authorized, 5,888,950 and 5,888,950 shares issued and outstanding, respectively 5,889 5,889 Additional paid-in capital 116,803 112,984 Deficit accumulated during the development stage (180,366 ) (150,683 ) Total stockholders’ equity (deficit) (57,674 ) (31,810 ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 31 $ 44,813 3 ALAMO ENERGY CORP. (FORMERLY, GREEN IRONS HOLDINGS CORPORATION) (A Development Stage Company) Statements of Operations (Unaudited) From Inception on March 29, 2006 For the Three Months Ended For the Six Months Ended Through October 31, October 31, October 31, 2009 2008 2009 2008 2009 EXPENSES Professional and legal fees 14,540 4,499 25,310 19,555 139,167 Salary and wages 1,202 1,202 2,404 2,404 24,439 General and administrative 28 692 546 1,879 7,860 Total expenses 15,770 6,393 28,260 23,838 171,466 OTHER EXPENSE Interest expense (749 ) (361 ) (1,423 ) (768 ) (8,900 ) Total other expense (749 ) (361 ) (1,423 ) (768 ) (8,900 ) NET LOSS $ (16,519 ) $ (6,754 ) $ (29,683 ) $ (24,606 ) $ (180,366 ) BASIC AND FULLY DILUTED LOSS PER SHARE $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.00 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING 5,888,950 5,888,950 5,888,950 5,888,950 4 ALAMO ENERGY CORP. (FORMERLY, GREEN IRONS HOLDINGS CORPORATION) (A Development Stage Company) Statements of Cash Flows (Unaudited) From Inception For the Six Months Ended on March 29, October 31, 2006, through 2009 2008 October 31, CASH FLOWS FROM OPERATING ACTIVITIES Net Loss $ (29,683 ) $ (24,606 ) $ (180,366 ) Adjustments to reconcile net loss to net cash used by operating activities: Interest expense contributed by officer 1,415 767 8,858 Salary expense contributed by officer 2,404 2,404 24,439 Changes in assets and liabilities: Decrease in prepaid assets - 2,733 - Increase in accounts payable 17,817 - 28,292 Net cash used by operating activities (8,047 ) (18,702 ) (118,777 ) CASH FLOWS FROM INVESTING ACTIVITIES - - - CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from issuance of stock - - 89,395 Proceeds from related party notes 7,900 - 49,413 Payments on notes payable - (20,000 ) (20,000 ) Net cash provided (used) by financing activities 7,900 (20,000 ) 118,808 INCREASE (DECREASE) IN CASH (147 ) (38,702 ) 31 CASH AT BEGINNING OF PERIOD 178 42,080 - CASH AT END OF PERIOD $ 31 $ 3,378 $ 31 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ - $ - $ 18 Income Tax $ - $ - $ - NON-CASH TRANSACTIONS: Interest expense contributed by officer $ 1,415 $ 767 $ 8,858 Salary expense contributed by officer $ 2,404 $ 2,404 $ 24,439 5 ALAMO ENGERY CORP. (FORMERLY, GREEN IRONS HOLDINGS CORPORATION) (A Development Stage Company) Notes to the Financial Statements October 31, 2009 (Unaudited) NOTE 1 -NATURE OF OPERATIONS AND BASIS OF PRESENTATION Alamo Energy Corp. (the Company) was incorporated under the laws of the State of Nevada on March 29, 2006 under the name “Green Irons Holdings Corporation” to conduct business in the golfing industry.On November 18, 2009, pursuant to its asset purchase and reverse acquisition with Alamo Oil Limited (Alamo Oil), the Company filed amended and restated articles and changed its name to “Alamo Energy Corp”. The financial statements presented are those of Green Irons Holdings Corporation (Green Irons) since they are entirely for periods prior to the asset purchase and reverse acquisition of Alamo Oil. The unaudited financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material changes in the information disclosed in the notes to the financial statements included in the Company’s report on Form 10-K of Green Irons for the fiscal year ended April 30, 2009. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the three and six months ended October 31, 2009 are not necessarily indicative of the results that may be expected for any other interim period or the entire year. For further information, these unaudited financial statements and the related notes should be read in conjunction with the Company’s audited financial statements for the fiscal year ended April 30, 2009 included in the Company’s report on Form 10-K. The Company is currently a development stage company under the provisions of ASC 915, “Development Stage Entities”. For the six months ended October 31, 2009, the Company produced no revenues and will continue to report as a development stage company until significant revenues are produced. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reported periods.Actual results could materially differ from those estimates. 6 ALAMO ENGERY CORP. (FORMERLY, GREEN IRONS HOLDINGS CORPORATION) (A Development Stage Company) Notes to the Financial Statements October 31, 2009 (Unaudited) NOTE 2 -SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Recent Accounting Pronouncements On August 1, 2009, the Company adopted the Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 105-10, “Generally Accepted Accounting Principles – Overall” (ASC 105-10). ASC 105-10 establishes the FASB Accounting Standards Codification (the Codification) as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in the preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP). Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. All guidance contained in the Codification carries an equal level of authority. The Codification superseded all existing non-SEC accounting and reporting standards. All other non-grandfathered, non-SEC accounting literature not included in the Codification is non-authoritative. The FASB will not issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. Instead, it will issue Accounting Standards Updates (ASU). The FASB will not consider an ASU as authoritative in its own right.An ASU will serve only to update the Codification, provide background information about the guidance and provide the bases for conclusions on the change(s) in the Codification.ASC 105 is effective for financial statements issued for interim and annual periods ending after September 15, 2009. On May 1, 2009, the Company adopted ASC 825-10-65, “Financial Instruments – Overall – Transition and Open Effective Date Information” (ASC 825-10-65). ASC 825-10-65 amends ASC 825-10 to require disclosures about fair value of financial instruments in interim financial statements as well as in annual financial statements and also amends ASC 270-10 to require those disclosures in all interim financial statements. The adoption of ASC 825-10-65 did not have a material impact on the Company’s results of operations or financial condition. On May 1, 2009, the Company adopted ASC 855, “Subsequent Events” (ASC 855).
